internal_revenue_service number release date index number -------------------- ------------------------------------------- ---------------------------------------------- --------------------------------- in re --------------------------------------------------- ------------------- ----------------------- ------------------ ------------ ------------------ department of the treasury washington dc person to contact --------------------- id no 50-21143r telephone number --------------------- refer reply to cc intl br1 - plr-113293-03 date date ty --------------- do director international taxpayer ------------------------------------------------------------------------------------------------ ------------------------------------------ ----------------------------------------------- ----------- ------------------ --------- --------------------------------------------- ------------ corp x country a corp y area b corp z state c dear -------------- this responds to your letters dated date and date in which you requested a ruling that premiums received by the taxpayer on policies of insurance or reinsurance of u s risks are exempt from the insurance excise_tax imposed by sec_4371 of the internal_revenue_code_of_1986 as amended code pursuant to the united states-ireland income_tax convention treaty the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination plr-113293-03 taxpayer is authorized to transact life_insurance operations pursuant to the laws of ireland taxpayer is wholly owned by corp x a company organized in country a corp x is wholly owned by corp y a corporation organized and registered in country a and area b whose stock is traded on the london and new york stock exchanges taxpayer represents that the shares of corp y are substantially and regularly_traded on those exchanges within the meaning of sec_1_884-5 corp y also owns percent of the stock of corp z a life_insurance corporation organized in state c taxpayer is reinsuring risks borne by corp z on variable_annuity contracts issued by corp z in exchange for a reinsurance_premium taxpayer further represents that a it is a resident of ireland b primarily all of its gross_income will consist of insurance and reinsurance premiums and investment earnings attributable to such premiums c the premium income it receives and expects to receive from u s insureds or reinsureds is and will be derived in connection with or is incidental to its trade_or_business activities in ireland d its receipt of premiums is and will be subject_to the generally applicable tax imposed by ireland on insurance corporations resident in ireland and e more than percent of its gross_income is and is expected to be used to meet liabilities of u s individuals and other persons engaged in business in the united_states sec_4371 imposes an excise_tax on premiums_paid on insurance policies issued to u s persons and covering risks wholly or partly within the united_states and to foreign persons engaged in a u s trade_or_business and covering risks within the united_states see sec_4372 revproc_92_39 1992_1_cb_860 establishes procedures for entering into a closing_agreement to establish an exemption from the sec_4371 excise_tax when the exemption is claimed under a u s income_tax treaty article business profits of the treaty provides as follows the profits of an enterprise of a contracting state shall be taxable only in that state unless the enterprise carries on business in the other contracting state through a permanent_establishment situated therein article a taxes covered includes the sec_4371 excise_tax within the scope of the treaty but contains the following limitation the convention shall however apply to the federal excise_taxes imposed on insurance premiums_paid to foreign insurers only to the extent that the risks covered by such premiums are not reinsured with a person not entitled to the benefits of this or any other convention which provides exemption from these taxes plr-113293-03 company be subject_to the generally applicable irish tax on such companies as follows paragraph of the protocol to the treaty requires that an irish insurance for the purposes of paragraph it is understood that this convention shall not apply to the federal excise_taxes imposed on insurance premiums_paid to foreign insurers where such premiums are not subject_to the generally applicable tax imposed on insurance corporations in the contracting state in which such insurers are resident the limitation_on_benefits provision in article of the treaty sets forth several alternative safe harbors for claiming benefits under the treaty article a provides that a person who is not a qualified_person under paragraph of article nevertheless may qualify for benefits under the treaty with respect to an item_of_income derived from the other state if i such resident is engaged in the active_conduct_of_a_trade_or_business in the first-mentioned state other than the business of making or managing investments unless such business is carried out by a bank or insurance_company acting in the ordinary course of its business and ii the item_of_income is connected with or incidental to the trade_or_business in the first-mentioned state provided that where such item is connected with a trade_or_business in the first-mentioned state and such resident has an ownership_interest in the activity in the other state that generated the income the trade_or_business is substantial in relation to that activity paragraph b i b of the protocol to the treaty states that an insurance_company will be considered to be engaged in the active_conduct_of_a_trade_or_business if its gross_income consists primarily of insurance or reinsurance premiums and investment_income attributable to such premiums article b i of the treaty provides that an item_of_income is connected with a trade_or_business plr-113293-03 if the activity in the other state that generated the item_of_income is a line_of_business that forms a part of or is complementary to the trade_or_business conducted in the first-mentioned state by the income recipient any person otherwise required to remit the federal excise_tax on foreign the taxpayer represents that it is a resident of ireland and is subject_to the generally applicable irish tax imposed on irish insurance_companies the taxpayer states that all of its income will consist of premiums and investment earnings attributable to such premiums as well as from investment of its business capital the premium income it expects to receive from u s insureds is a part of its trade_or_business in ireland according to the taxpayer based on these representations we conclude that the taxpayer satisfies the active trade_or_business test of article and is eligible for benefits under the treaty according to paragraph a of the closing_agreement the liability of the taxpayer for federal excise_tax as agreed upon including liability resulting from reinsurance of u s risks with persons not entitled to exemption under the treaty or another convention will commence on date the letter_of_credit required by paragraph a of the closing_agreement in the amount of dollar_figure must be in effect within days of the date the agreement is signed on behalf of the commissioner insurance or reinsurance policies issued by the taxpayer pursuant to sec_46_4374-1 of the excise_tax regulations may rely upon a copy of this letter or an executed copy of the closing_agreement as authority that they may consider premiums_paid to the taxpayer on and after date as exempt under the treaty from the federal excise_tax concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling does not address the issues of whether the taxpayer is an insurance_company or whether premiums_paid to the taxpayer are deductible under sec_162 of the code the code provides that it may not be used or cited as precedent this ruling is directed only to the taxpayer requesting it sec_6110 of except as expressly provided herein no opinion is expressed or implied plr-113293-03 letter is being sent to the taxpayer in accordance with the power_of_attorney on file with this office a copy of this sincerely w edward williams senior technical reviewer office of the associate chief_counsel international enclosure
